DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
New grounds of rejection are provided herein. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0322086 A1 (Luharuka et al.) in view of American Petroleum Institute Standard 674: Positive Displacement Pumps-Reciprocating (3rd ed., December 2010),Washington, D.C. API Publishing Services (hereinafter, API 674) and US 2007/0277982 A1 (Shampine et al.) and US 2009/0249794 A1 (Wilkes et al.).
As concerns claim 1, Luharuka et al. discloses a method of operating a plurality of pump units associated with a high-pressure, high-power hydraulic fracturing assembly (figure 2), the method comprising: receiving a demand hydraulic horse power (HHP) signal for operation of the hydraulic fracturing assembly; based at least in part on the demand HHP signal, operating all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031); receiving a loss of power signal for one or more pump units of the plurality of pump units; after receiving the loss of power signal, designating one or more pump unit as a reduced power pump unit (RPPU) and the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units; operating the RPPU at a reduced output power below the first output power; operating one or more of the OPUs at a second output power to meet the demand HHP signal for operation of the hydraulic fracturing assembly, the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of the MCP level to a selected maximum intermittent power (MIP) level of the plurality of pump units (0035, when one of the pump units fails, the other units may be run at higher speeds to make up for a failed pump unit, which would be equivalent to a RPPU, the MCP and the MIP levels for the pumps would be known); but lacks to explicitly disclose operating one or more of the OPUs at a third output power, the third output power being in a selected range to approximately the MIP level. API 674 discloses, at table three, that plunger pumps with five or more cylinders may be operated “intermittently” at speeds of up to 10% of their maximum operating speeds, and it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to increase the speed of the pumps within the claimed ranges to obtain the predictable result of providing the required speeds and flow rates to successfully complete the hydraulic fracturing operation. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed operating speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. The combination lacks to explicitly disclose  one or more of the plurality of pump units including a turbine engine connected to a pump, nevertheless Shampine et al. discloses a pumping system for a fracturing operation that uses a turbine engine (rated at 3500 brake horsepower) connected to the pump (see figure 9, and the language of claim 14). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the turbine engine into the system to obtain the predictable result of having a more economical operation (as opposed to diesel engines), and potentially utilizing fuel for the turbines that may be available at the wellsite. The combination lacks to explicitly disclose increasing the speeds of the pumps by over-firing one or more turbine engines of the one or more OPUs. Wilkes et al. discloses systems and method for augmenting power output of a turbine that additionally teaches that one of the ways to increase the output of a gas turbine engine is to overfire the turbine by increasing the fuel flow for the turbine (see 0005, describing the technique as “conventional”). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to select from a known technique to increase the speed of the turbine engine to suit a particular situation or application.
As concerns claim 2, API 674 discloses the method of claim 1, wherein the third output power is greater than the first output power (table three, may be in a range up to 10% higher).
As concerns claim 3, API 674 discloses the method of claim 1, wherein the third output power is approximately equal to the first output power (included in the range of up to 10%).
 	As concerns claim 4, the combination discloses the method of claim 1, wherein the OPUs operating at the second output power comprise one or more less pump units than the plurality of pump units (as one or more of the pumps have been shut down or have failed, see Luharuka et al., 0032, 0035), wherein a selected range of a maximum continuous power (MCP) level of the plurality of pump units comprises a range of approximately 70% to 100%, wherein the first output power being in the range of approximately 70% of MCP level to approximately a maximum intermittent power (MIP) level of the plurality of pump units, and wherein the selected range of the third output power being approximately 70% to approximately the MIP level (the pumps are operated “well under” their maximum operating capacity, as an MCP is selected for each operation, which would depend on the number of available pumps, the amount of horsepower needed to complete the operation, and the horsepower rating of each individual pump).
	As concerns claim 5, the combination discloses the method of claim 1, wherein the one or more pump units of the OPUs comprises all of the OPUs, and wherein the second output power comprises the MIP level (when all of the pumps of Luharuka et al. are operational, API 674 discloses that the pumps may be operated intermittently at higher output, up to 10% of the MCP).
	As concerns claims 6-10, the combination would incorporate the claimed ranges, as one of ordinary skill in the art would readily understand that it would be obvious to operate the pumps at various speeds, depending on the number of available pumps at the wellsite, and the amount of horsepower needed to o successfully complete the fracturing operation, and the horsepower ratings of the individual pumps.
	As concerns claim 11, Luharuka et al. discloses the method of claim 1, further comprising after receiving a loss of power signal, shutting down the RPPU (0035).
	As concerns claim 12, the combination discloses the method of claim 11, wherein the reduced output power of the RPPU is approximately 20% less than the first output power (see 0056, the equipment may be altered by altering a number of activated pumps, or altering the speed or power output of an engine or motor).
	As concerns claim 13, the combination discloses the method of claim 1, further comprising shutting down the RPPU, and wherein the second output power is approximately the MIP level (Luharuka et al. discloses that the controller 229 may send signals to activate or shut down one or more of the pumps, see 0035, API 674 notes that the pumps may be operated at a MIP of up to 10% or more from the MCP level).
	As concerns claim 14, Luharuka et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising: a controller 229 in communication with the plurality of pump units, the controller including one or more processors and memory having computer-readable instructions stored therein and operable by the one or more processors (0025) to: receive a demand hydraulic horse power (HHP) signal for the hydraulic fracturing assembly, based at least in part on the demand HHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate one pump unit as a reduced power pump unit (RPPU) and the computer readable instructions being operable to operate the RPPU at a reduced output power below the first output power, designate the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units, operate one or more of the OPUs at a second output power to meet the demand HHP signal of the hydraulic fracturing assembly (0032), the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (this is obvious from the disclosure at 0032, the pumps are operated below their maximum power capacity, thus increasing the speed of the pumps would include a range from MCP up to a maximum intermittent power, the examiner additionally notes that the MCP and MIP would be known), but lacks to expressly disclose after receiving the loss of power signal, operate one or more of the OPUs at a third output power, the third output power being in a selected range to the MIP level, nevertheless, API 674 at table three teaches that plunger pumps with five or more cylinders may be operated “intermittently” at speeds up to 10% higher than the maximum speed ratings. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps within the claimed ranges to obtain the predictable result of providing the required horsepower or pump rates to successfully complete the hydraulic fracturing operation. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed operating speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. The combination lacks to expressly disclose one or more of the plurality of pump units including a turbine engine connected to a pump, nevertheless Shampine et al. discloses a pumping system for a fracturing operation that uses a turbine engine (rated at 3500 brake horsepower) connected to the pump (see figure 9, and the language of claim 14). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the turbine engine into the system to obtain the predictable result of having a more economical operation (as opposed to diesel engines), and potentially utilizing fuel for the turbines that may be available at the wellsite. The combination lacks to disclose increasing the pump speeds by over-firing one or more turbine engines of the one or more OPUs; nevertheless, Wilkes et al. discloses systems and method for augmenting power output of a turbine that additionally teaches that one of the ways to increase the output of a gas turbine engine is to overfire the turbine by increasing the fuel flow for the turbine (see 0005, describing the technique as “conventional”). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to select from a known technique to increase the speed of the turbine engine to suit a particular situation or application.
	As concerns claim 15, the combination discloses the system of claim 14, wherein the third output power is approximately equal to or greater than the first output power (this is included in the range “up to” 10% over the MCP).
	As concerns claim 16, the combination discloses the system of claim 15, wherein the OPUs operating at the second output power comprise one or more less pump units than the plurality of pump units (since one or more pumps have failed or been shut down), wherein a selected range of a maximum continuous power (MCP) level of the plurality of pump units comprises a range of approximately 70% to 100%, wherein the first output power being in the range of approximately 70% of MCP level to approximately a maximum intermittent power (MIP) level of the plurality of pump units, and wherein the selected range of the third output power being approximately 70% to approximately the MIP level (The pumps of Luharuka et al. are operated “well under” their maximum operating capacities, which when all of the pumps are operational is within the range of approximately 70% to the MCP, both the MIP and MCP are known values, thus one of ordinary skill in the art would readily understand that it would be obvious to operate the pumps at various speeds, depending on the number of available pumps, the required horsepower to complete the operation, and the power ratings for each of the pumps).
	As concerns claims 18-23, the combination discloses the system of claims 14, 18 and 19, as one of ordinary skill in the art would readily understand that it would be obvious to operate the pumps at various speeds, depending on the number of available pumps, the required horsepower to complete the operation, and the power ratings for each of the pumps.
	As concerns claim 24, Luharuka et al. discloses the system of claim 14, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the one or more RPPU, and the second output power is approximately the MIP level (0035).
	As concerns claim 25, Luharuka et al. discloses the system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising: a driveshaft 112 associated with the one or more [[each]] pump units [[unit]] of the hydraulic fracturing assembly; a gearbox 110 associated with the one or more [[each]] pump units [[unit]] of the hydraulic fracturing assembly, and connected to the engine and driveshaft, for driving the driveshaft; and a controller 229 in communication with the plurality of pump units, the controller including one or more processors and memory having computer-readable instructions stored therein and operable by the processor (figure 6 and 0025) to: receive a demand hydraulic horse power (HHP) signal for the hydraulic fracturing assembly, based at least in part on the demand HHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate one pump unit as a reduced power pump unit (RPPU) and the computer readable instructions being operable to operate the RPPU at a reduced output power below the first output power, designate the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units, and operate one or more of the OPUs at a second output power to meet the demand HHP signal of the hydraulic fracturing assembly (see 0032, the pumps may be run at higher speeds to make up for failure of one of the pumps, the failed pump is equivalent to the RPPU here), the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and but lacks to expressly disclose the output power being in a selected range of MCP level to a maximum intermittent power (MIP) level of the plurality of pump units. API 674 at table three teaches that plunger pumps with five or more cylinders may be operated “intermittently” at speeds up to 10% higher than the maximum speed ratings. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps within the claimed ranges to obtain the predictable result of providing the required horsepower or pump speeds to complete the hydraulic fracturing operation. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed operating speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
	The combination lacks to expressly disclose a turbine engine associated with one or more of the plurality of [[each]] pump units [[unit]] of the hydraulic fracturing assembly; nevertheless Shampine et al. discloses a fracturing system having a turbine engine associated with one or more of the plurality of each pump units of the hydraulic fracturing assembly. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the turbine engine into the system to obtain the predictable result of having a more economical operation (as opposed to diesel engines), and potentially utilizing fuel for the turbines that may be available at the wellsite. The combination lacks to disclose increasing the speeds of the pumps by over-firing one or more turbine engines of the one or more OPUs; nevertheless, Wilkes et al. discloses systems and method for augmenting power output of a turbine that additionally teaches that one of the ways to increase the output of a gas turbine engine is to overfire the turbine by increasing the fuel flow for the turbine (see 0005, describing the technique as “conventional”). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to select from a known technique to increase the speed of the turbine engine to suit a particular situation or application.
	As concerns claim 26, the combination discloses the system of claim 25, wherein the OPUs operating at the second output power comprise one or more less pump units than the plurality of pump units (because one or more of the pumps have failed or have been shut down, see 0032, 0035), wherein a selected range of a maximum continuous power (MCP) level of the plurality of pump units comprises a range of approximately 70% to 100%, wherein the first output power being in the range of approximately 70% of MCP level to approximately a maximum intermittent power (MIP) level of the plurality of pump units (because Luharuka et al.’s pumps are operated under their maximum capacities, which are operated at 100% of the capacity for the operation when all of the pumps are working, as the MCP is “selected”, also the MCP and MIP are known values, so one of ordinary skill in the art would readily understand that it would be obvious to operate the pumps at various speeds, depending on the operational requirements, the number of available pumps and the power ratings of the available pumps).
	As concerns claim 27, Luharuka et al. discloses the system of claim 25, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the RPPU, and the second output power is approximately the MIP level (0035).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679